AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                  Maceo Sandy Scott, Jr.,
                        Plaintiff
                           v.                                               Civil Action No.        3:19-cv-00907-JMC
                                                                    )
                                                                    )
                                                                    )
                                                                    )
   Fifth Judicial Circuit General Sessions Court; G.
                                                                    )
     Thomas Cooper, Jr. Circuit Judge; L. Casey
                Manning Circuit Judge,
                      Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff,Maceo Sandy Scott, Jr., shall take nothing of the defendants, Fifth Judicial Circuit General Sessions
Court, G. Thomas Cooper, Jr. Circuit Judge and L. Casey Manning Circuit Judge, and this action is dismissed without
prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding, accepting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: June 6, 2019                                                         ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
